Title: To Alexander Hamilton from Nicholas Olive, [15 December 1801]
From: Olive, Nicholas
To: Hamilton, Alexander



Général
[Paris, December 15, 1801]

J’ai eû l’honneur de vous écrire d’Angleterre, et de vous faire part de ce qui nous est arrivé, Vous aurez pensé peutêtre qu’aigri par le malheur j’avois chargé le tableau; Le tems vous apprendra que j’aurois pû le rendre plus sombre, et ce tems sera celui où le Capitaine et le Maître du bâtiment pris arriveront dans les Etats-unis; Ils vous diront ce qu’ils ont vû & avec qu’elle inhumanité l’on traite pendant la Guerre, les malheureuses familles françaises en Angleterre. Je n’ai depuis obtenu aucune Satisfaction Si ce n’est d’avoir interessé des hommes Sensibles; Il étoit tems que la paix vint Car le Gouvernement Anglois donnoit un tel pouvoir à Sa Marine, que tous les autres fléchissoient devant celui-là, et cette piraterie n’étoit Sans doute ainsi tolerée que pour encourager, multiplier et enrichir la nombre des croiseurs qui devenoient le fleau de toutes les Nations.
J’ai rémis, en main propre, votre lettre au gal. Lafayette, II a paru Sensible à votre souvenir, et tout a fait éloigné de vouloir occupper la place d’Ambassadeur de france dans les Etats-unis, quoiqu’il Semble désirér payer une visite à Ses anciens Compagnons d’armes et Ses anciens amis, Cette lettre a été sauvée miraculeusement des mains des Capteurs, C’est la Seule qui ait eû ce bonheur; c’est la seule dont le Sort m’à vraiement inquieté.
Je me suis acquité, Général, envers M. D. T. de ce dont vous m’aviez chargé, ma mémoire a été assez fidele pour lui rendre vos propres expressions, et j’ai jugé par la Satisfaction franche qu’il a fait éclater, que ces marques de votre estime réveilloient toute celle qu’il vous conserve; Je lui ai dit, que vous viendriez en france pour y conduire Monsieur votre fils, sans déterminer précisement l’époque, il m’a répliqué à cela, que je ne pouvois lui apprendre rien de plus agréable, qu’il le desiroit beaucoup et qu’une marque précieuse de votre amitié seroit de le lui laisser qu’elque tems, & cela avec des expressions sincères comme le sont Ses sentimens pour vous. Le Général, m’a til ajouté, est le Seul que j’ai quitté avec regret, Celui là n’est point J***, il entendoit positivement par J***--Jacobin; Je vous dois cette explication pour être parfaitement exact, parcequ’-entre J*** & J*** il y a ressemblance parfaite, C’est Son avis, que le vôtre ne contredira point; Je le présume au moins.
Vous m’avez demandé, Général, mon coup d’oeil sur tout ce que je vois. C’est ici que ma plume vascille dans mes mains, la tâche est au delà de mes forces, il est naturel d’être timide devant certains juges—cependant j’obéirai.
huit années absence durant lesquelles les évenements ont été innombrables, ont nécéssairement dû changer la face des choses; Je m’étois fait sur les unes, des idées assez justes; sur les autres, elles étoient inexactes; Vous connoissez trop bien les effets des perspectives éloignées pour qu’il Soit nécéssaire de vous dire que certains objets perdent de leur harmonie avec le reste à mésure qu’on S’en approche, quelques uns cependant gâgnent à être vû Seuls mais c’est le plus petit nombre. Ensuite quand un antique et grand édifice à été renversé, Les génies ni les fées ne réperent pas l’ouvrage des Siécles dans quelques décades; quelques parties de l’éxterieur, quelqu’unes des façades de cet édifice réedifiées dans un nouveau stile prennent bien les apparences d’achevements, mais il y a derrière tout cela bien des ruines & bien des malheureux! Cependant depuis deux années, on a fait des prodiges, qui excitent & commandent l’admiration; La destruction des Jacobins, le retour de l’ordre, L’organisation parfaite et imposante des armées, une grande influence politique au déhors, Enfin l’adrandissement du territoire & la paix généralle avec l’univers sont autant de merveilles qui étonnent. Ensuite l’agriculture perfectionnée, agrandie d’un 6me. par les morcelemens & les subdivisions des terres de Luxe, L’activité rémarquable des manufactures, enrichies par des procedés économiques éssayés dans un tems où tout manquoit en tirant des secours des scavantes & très nombreuses découvertes de la chimie; Enfin tout Semble avoir plus d’action, de mouvement, je ne dirai pas plus d’ensemble, parceque je veux être vrai et que cela ne peut être qu’avec le tems.

Quant à la societé elle a perdu de Se charmes à mon avis, elle est en général discordante; il faut viser aux rayons du centre, assez Semblable à ces terres inégales, où les bas sont fangeux, les parties elevées enveloppées de Nuages, L’air n’est pur que dans la région moyenne, et celle-ci est preferée par ceux qui aiment les temperatures douces, elle attire a elle les gens raisonnables qui Craignent les grands effets des orages, Les exaltés y sont aussi plus rares, les plaintes moins amères, on y trouve plus de calme, une résignation raisonnée qui compare les tems & qui aide à trouver bien ce qui pourroit être mieux; à S’accommoder du présent en faisant des vœux pour l’avénir.
Le Commerce dépuis la cessation de la guerre paroît renaître et vouloir surpasser Ses anciennes Limites; il n’a plus ces prejugés funestes qui le comprimoient, il ouvre un carrière nouvelle à une foule de personnes forceés par les evenemens à S’employer, d’un autre côté l’ambition de fortune devient le point de mire général, & chez un peuple industrieux, inventif et préponderant, ces changemens doivent favoriser Sa prosperité future, Surtout Si le Gouvernement le protège et l’encourage. Le nerf principal n’est pas encore en mésure des projets d’entreprises; Mais les voisins des Volcans ne dorment pas tranquiles le lendemain des explosions, il faut du tems pour banir la crainte, il en faut plus encore pour ramener la confiance.
Quant aux arts, ils vont à pas géants vers la perfection la réunion et la vüe des grands & beaux modèles de l’antiquité ont exalté l’immagination des artistes, dont le nombre S’est augmenté les uns par goût, les autres par besoin & par l’impulsion que leur donne celui qui tient les Rênes. Les mêmes causes ont grandement ameliorée les éducations, et l’on S’étonne de rencontrer de jeunes Sujets des deux Sexes, excellent dans le dessein, la peinture, la muzique & la danse; il existe vraiement une avidité générale de talent qui étoit assez rare autrefois, parcequ’on a approuvé qu’avec des talents on bravoit l’infortune, et que ces biens la étoient imperissables.
Si cet esquice imparfait, tracé avec une extrême défiance de ma manière de juger, & pour vous seul, Général, ne vous ennuye pas vous serez bien indulgent.
Permettez moi de rappeller Mde. Olive et mes enfants à Madame Hamilton en l’assurant de nos respects, assurez là aussi que la distance qui nous sépare n’alterera jamais le souvenir de Ses bontés; Nous desirons bien apprendre que quélques arbres elevés par nous restent vivans auprès de votre charmante retraite et qu’ils durent autant que notre réconnoissance.
Je suis avec un respect infini. Général Votre très humble & très obéissant Serviteur.

Nas. OliveNo. 42. rüe Taitbout.
Paris 15. Decembre 1801.

J’ai eû l’honneur d’écrire plusieurs fois à Madame Church, voulezvous bien, Général, lui offrir nos respectueux hommages; Si je pouvois vous être de la moindre utilité dans ce pays-ci, employez-moi je vous en prie, J’en serois vraiement heureux de pouvoir faire quelque chose qui vous soit agreable.

